Case: 13-12363    Date Filed: 12/11/2013   Page: 1 of 3


                                                           [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 13-12363
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 1:12-cr-00041-MP-GRJ-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

RAYMOND ELIJAH WORTHAM,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        ________________________
                             (December 11, 2013)

Before MARCUS, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      Raymond Wortham appeals his sentence that was imposed after a guilty plea

for attempted use of interstate commerce to induce a minor to engage in sexual

activity, in violation of 18 U.S.C. § 2422(b). On appeal, Wortham argues that the
               Case: 13-12363     Date Filed: 12/11/2013    Page: 2 of 3


district court did not address or explain, as required by 18 U.S.C. § 3553(c)(1), its

rejection of Wortham’s mitigation argument or its reasons for imposing the

sentence that it did. After thorough review, we affirm.

      We review de novo the sufficiency of the district court’s explanation under

18 U.S.C. § 3553(c)(1), even if the defendant did not object below. United States

v. Bonilla, 463 F.3d 1176, 1181 (11th Cir. 2006). A district court is required to

state reasons for its particular sentence, and if the sentence is of a kind and within

the range recommended by the Guidelines and that range exceeds 24 months, the

reason for imposing a sentence at a particular point within that range. 18 U.S.C. §

3553(c)(1); Bonilla, 463 F.3d at 1181. Section 3553(c)(1) applies to the district

court’s statements “at the time of sentencing” and “in open court.” 18 U.S.C. §

3553(c).

      A district court is not required to incant the specific language used in the

guidelines or articulate its consideration of each individual § 3553(a) factor, so

long as the record reflects the district court’s consideration of the § 3553(a) factors.

Bonilla, 463 F.3d at 1182. More generally, the district court should set forth

enough to satisfy the appellate court that the court has considered the parties’

arguments and has a reasoned basis for exercising its own legal decision-making

authority. Rita v. United States, 551 U.S. 338, 356 (2007). The appropriateness of

the brevity or length of a district court’s reasons for accepting or rejecting an


                                           2
              Case: 13-12363     Date Filed: 12/11/2013   Page: 3 of 3


argument depends upon the circumstances, leaving much to the court’s judgment.

Id.   “Where the defendant or prosecutor presents nonfrivolous reasons for

imposing a different sentence, however, the judge will normally go further and

explain why he has rejected those arguments. Sometimes the circumstances will

call for a brief explanation; sometimes they will call for a lengthier explanation.”

Id. at 357.

      Here, even though the district court’s explanation for Wortham’s sentence

was terse, the district court said that it had read the letters submitted prior to the

sentencing hearing on Wortham’s behalf. After the district court heard substantial

argument from both parties about the appropriate sentence and Wortham’s

allocution, the district court determined that the mid-range guideline sentence was

sufficient for punishment and for deterrence. The court also concluded that the PSI

was accurate. The district court further provided that it had considered the §

3553(a) factors in imposing sentence. On this record, Wortham has failed to show

that the district court violated § 3553(c)(1) or committed any other significant

procedural error.

      AFFIRMED.




                                          3